Wells, J.,
orally.—1. The plaintiff’s counsel contends that the Judge did not rightfully instruct the jury as to the amount of evidence necessary to. prove that defendants were co-partners, and that less evidence is required to prove a co-partnership among defendants than among plaintiffs in a suit.
But no request was made for instruction on that point. It is only said that the plaintiff’s counsel, in his argument to the jury, contended for that principle. But that is not equivalent to a request for instruction. The Judge need not instruct upon the point, unless upon a request for instruction.
2. The instruction given was clearly correct. It was no more than that the party, alleging a co-partnership, must prove it to the satisfaction of the jury. The Judge did not say how much evidence they ought to have in order to satisfy them. It was not in his province to say.

Exceptions overruled.